DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed on 07/12/2021 have been fully considered but they are not persuasive. 
Regarding section 103, Applicant substantively argues:  “It is clear that the distance indicated by the received frequency of the microwave is used to determine whether the intrusion is within a range. The distance indicated by the received frequency of the microwave is irrelevant to the feature "identify a fixed frequency of the moving object from the frequency information, the fixed frequency indicating a type of the moving object".”
Examiner notes that Applicant substantively argues that Wu does not use the term “fixed frequency,” but does not reference what fixed frequency means in the claimed context.  Specification, Paragraphs 52, 73 defines the “fixed frequency” as a frequency that characterizes the motion of the target object as differentiated from frequencies associated with other objects in the environment.  This definition and application is substantively similar to the application in Wu. See reasons for rejection below.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-7, 10-14, 16, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20030067542 to Monroe (“Monroe”) in view of US 20070115164 to Wu (“Wu”) and in view of US 20100110265 to Akita (“Akita”).
Regarding Claim 1:  “A system comprising:
a detection module configured to: … receive a microwave signal from a moving object located in an environment; and  (Under the broadest reasonable interpretation consistent with the specification and ordinary skill in the art, this behavior can be embodied in a proximity or a motion sensor.  Monroe teaches:  “Various sensing devices can be utilized in this configuration such as 
obtain at least one optical image including the moving object; and  (“a variety of image sensor devices may be incorporated, including the video cameras Cl, C2, C3 ... Cn, an advanced imaging device such as the FLIR camera 220,”  Monroe, Paragraph 127 and Fig. 19.)
a processor configured to: (“may all be performed as software and could operate on one high speed computer such as a Digital Signal Processor (DSP).”  Monroe, Paragraphs 125 and 134.  See additional embodiments below.)
determine [frequency] information of the environment according to the microwave signal, … (“Various sensing devices can be utilized in this configuration such as acoustic sensors, acoustic return "sonar", optical, optical return, microwave, microwave return, contact or weight detection, electronic proximity (underground wire), … where return sensors are used, will also identify the distance. … also detect the presence of other assets or personnel” Monroe, Paragraph 136 and Fig. 19.  Note the detail treatment or microwave frequency based motion detection below.)
determine [a contour of] the moving object according to the at least one optical image, and  (“Visual identification of personnel may also be 
determine a security level [according to at least the fixed frequency of the frequency information and the contour of] the moving object.”  (“Security software can then check to determine if the individual is authorized”  Monroe, Paragraph 124.   See additional treatment below.)  
Monroe teaches “microwave, microwave return” to track and identify objects but does not teach the details of the sensor use embodied in “determine frequency information of the environment according to the microwave signal, wherein the frequency information includes a fixed frequency of the moving object; … identify a fixed frequency of the moving object from the frequency information … determine a security level according to at least the fixed frequency of the frequency information and the contour of the moving object” See Monroe, Paragraph 136. Under the broadest reasonable interpretation consistent with the specification and ordinary skill in the art, it is a fundamental property of microwave sensors is that microwave signals, such as signals reflected from a particular object during motion detection, are evaluated based on presence of particular/fixed wavelength frequencies associated with the detected object.  See description in Specification, Paragraphs 52, 73, 103.
Wu teaches how to identify characteristic frequencies for the above claim features in the context of measuring sensing proximity or measuring range to a detected object:  “a microwave motion detector or sensor to determine when to measure the range of a detected motion. … However, this circuitry may be combined with other technologies such as Passive InfraRed [images] … the microwave voltage controlled transceiver 5 will sweep or vary the frequencies … each distance will be indicated by a different received frequency. This frequency will be determined by performing a Fast Fourier” and thus determines the particular fixed frequency information informative of the environment of the object such as object distance and motion through the environment. Wu, Paragraphs 27, 32 and use of imagers in Paragraph 3.  This substantively corresponds to the microwave signal analysis of Specification Paragraph 73, “to obtain the moving state of a target object.”
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to supplement the teachings of Monroe to use the microwave based sensors including to “determine frequency information associated with the environment according to the microwave signal” as taught in Wu, in order to trigger security alarms while reducing false alarms by combining information from multiple sensors.  Wu Paragraphs 3 and 27 and Monroe, Paragraph 134.
Monroe and Wu do not teach an embodiment of object identification by “a processor configured to: … determine a contour of the moving object according to the at least one optical image.”  See “Visual identification of personnel” in Monroe, Paragraph 124.
Akita teaches the above claim feature in the context of sensing and identifying the presence of a person in a camera image:  “camera DSP 4 … Whether or not an image to be recognized as a person is included in the 
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to supplement the teachings of Monroe and Wu to “determine a contour of the moving object according to the at least one optical image” as taught in Akita, in order to detect “whether or not presence of a person has been recognized.”  Akita, Paragraph 229.
Regarding Claim 2:  “The system of claim 1, wherein the detection module includes an image sensor or an infrared sensor.”  (See video camera lenses in  Monroe, Paragraphs 29, 104.)
Regarding Claim 3:  “The system of claim 2, wherein the image sensor includes one or more lenses.”  (“a variety of image sensor devices may be incorporated, including the video cameras Cl, C2, C3 ... Cn, an advanced imaging device such as the FLIR camera 220, … lens of each is aimed through a window opening”  Monroe, Paragraphs 127, 29 and Fig. 19.)
Regarding Claim 4:  “The system of claim 2, wherein the infrared sensor includes an infrared thermal imager.
Regarding Claim 6:  “The system of claim 1, wherein the frequency information is obtained by the processor by performing a Fourier transformation on the microwave signal.”  (“The frequency value is calculated using Fast Fourier Transfer.”  Wu, Paragraph 16.)
Regarding Claim 7:  “The system of claim 1, wherein the contour of the moving object is obtained by the processor by applying an image processing approach to the at least one optical image.”  (“may all be performed as software and could operate on one high speed computer such as a Digital Signal Processor (DSP).”  Monroe, Paragraph 125.  Similarly note “camera DSP” in Akita, Paragraph 67 and statement of motivation in Claim 1.)
Regarding Claim 10:  “The system of claim 1, further comprises an alarm configured to generate an alarm signal when the security level is below a predetermined threshold.”  (“activating an alarm if proper authorization is not confirmed.”  Monroe, Paragraph 124.)
Claim 11, “A method,” is rejected for reasons stated for Claim 1, because the elements of claim 1 perform the steps of Claim 11.
Claims 12-14, 16, 19 are rejected for reasons stated for Claims 2-6 and 10 respectively, in view of the Claim 11 rejection.  Also note that reciting structural elements as in Claims 1-4, 6-10 intended for use with the method do not limit the methods of Claims 11-19 to performing any particular steps.  
Claim 20 is rejected for reasons stated for Claim 1, and because prior art teaches:  “A non-transitory computer readable storage medium storing executable instructions that cause a computing device to execute operations”  (See use of 

Claims 8-9 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Monroe, Wu, and Akita in view of US 7227893 to Srinivasa (“Srinivasa”).
  Regarding Claim 8:  “The system of claim 7, wherein the image processing approach includes at least one of an inter-frame difference approach, a background difference approach, an optical flow approach, an edge detection approach, or a mixed Gaussian model approach.”  (Note that this claim names refers to approaches by trade names without redefining their scope in the claim or in the Specification, thus Applicant submits these approaches as known in the art for performing the claimed function under section 112.  See above.  Also note prior art:  “whether or not an outline [edge] portion to be recognized as a person is included within an image is determined.”  Akita, Paragraphs 228, 242. And “If a "face" is detected, the flow is advanced” Akita, Paragraphs 243, 250.  And see background differentiation in Akita, Paragraph 209.  See statement of motivation in Claim 1.)
Cumulatively, Srinivasa teaches more detailed embodiments of the above claim feature in the context of identifying and tracking an object of interest in a video:  “Change detection algorithms mostly rely on either a background subtraction method or a temporal difference method. … potential modifications, but by no means all such possibilities include: … symmetric edge detection … methods to recognize, e.g., humans. The first method can extract shape 
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to supplement the teachings of Monroe, Wu, and Akita to outline detection by the approached claimed above and as taught in Srinivasa, in order to “to identify a segment containing an object of interest.”  Srinivasa, Column 31, lines 10-11.
Regarding Claim 9:  “The system of claim 1, wherein the processor is further configured to determine whether the moving object is a human according to an aspect ratio of the contour of the moving object.”  (“whether or not an outline portion  to be recognized as a person [thus having an aspect ratio corresponding to a person] is included within an image is determined.” Akita, Paragraph 229.  See statement of motivation in Claim 1.  
Also note embodiments of “reference. The segmented region is then analyzed to recognize the presence/absence of humans in the scene. … may use, e.g., predefined constraints on the object of interest being sought to be identified, e.g., the geometrical constraints on the typical intruder/non-intruder type objects, … Block 70 filters out remaining foreground blobs that do not satisfy bounding box aspect ratio constraints.”   Srinivasa, Column 10, lines 12-14; Column 18, line 49 - Column 19 line 3; Column 31, lines 19-40. See statement of motivation in Claim 8.)
Claims 17-18 are rejected for reasons stated for Claims 8-9 respectively, in view of the Claim 11 rejection.  Also note that reciting structural elements as in Claims 1-10 .  
Conclusion
Note that, for purposes of compact prosecution, multiple reasons for rejection may be provided for a claim or a part of the claim.  The rejection reasons are cumulative, and Applicant should review all the stated reasons as guides to improving the claim language.
The referenced citations made in the rejections above are intended to exemplify areas in the prior art documents in which the examiner believed are the most relevant to the claimed subject matter. However, it is incumbent upon the applicant to analyze each prior art document in its entirety since other areas of the document may be relied upon at a later time to substantiate examiner's rationale of record. See W.L. Gore & associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984). However, "the prior art's mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed ...." In re Fulton, 391 F.3d 1195, 1201,73 USPQ2d 1141, 1146 (Fed. Cir. 2004).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKHAIL ITSKOVICH whose telephone number is (571)270-7940.  The examiner can normally be reached on Mon. - Thu. 9am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on (571)272-7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/MIKHAIL ITSKOVICH/Primary Examiner, Art Unit 2483